Citation Nr: 0312485	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-09 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from July 1954 to August 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).


REMAND

As to the instant issue on appeal, in October 2002, 
additional development was undertaken by the Board pursuant 
to authority then granted by 38 C.F.R. § 19.9 (a)(2) (2002); 
as part of the development, additional evidence was received.  
However, in light of the recent case, Disabled American 
Veterans v. Secretary of Veterans Affairs et. al., Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), where 38 C.F.R. 
§ 19.9(a)(2) was invalidated or restricted, a remand is 
required for the agency of original jurisdiction, in this 
case the RO, for initial consideration of the additional 
evidence received.  

Additionally, in this case, the veteran is claiming that he 
has PTSD based on an alleged stressor of being beaten up 
while incarcerated in service.  The veteran's service 
personnel records show that he was sentenced for confinement 
at hard labor for two months in November 1956, at the Base 
Brig, U.S. Naval Submarine Base, New London, Connecticut.  
Additionally, in January 1957 the veteran received a one week 
restriction from duty for failing to obey a lawful order; in 
March 1957, the veteran received a reduction to the next 
inferior grade for unauthorized material on post; in May 
1957, the veteran received two weeks restriction for reckless 
driving; and in June 1957, the veteran was restricted to the 
limits of the Marine Barracks for 30 days pursuant to a court 
martial.

The veteran has reported that during his confinement, he was 
beaten up by the guards.  The service medical records of 
record do not show treatment during this time period; 
however, to fully develop the veteran's claim, an additional 
search should be made for any additional service medical 
records, including any from the Base Brig at New London, 
Connecticut.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The new law and 
regulations have not been provided to the veteran regarding 
the specific issue on appeal.  Therefore, to fully comply 
with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service medical records from 
U.S. Naval Submarine Base, New London, 
Connecticut, including from the Base Brig 
at that location during the period from 
1956 to 1957.  

If no additional service medical records 
can be found from any source, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  The RO should review the veteran's 
claim on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




